 
SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this 25th day of July, 2008 by and between SRKP 19, Inc., a
Delaware corporation (“SRKP 19”) and the stockholders of SRKP 19, as set forth
on Schedule I attached hereto (such stockholders collectively referred to herein
as the “Stockholders”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Exchange Agreement (as
hereinafter defined).
 
RECITALS
 
WHEREAS, SRKP 19, NIVS Holding Company Limited, a British Virgin Islands
corporation ("NIVS"), and all of the shareholders of NIVS entered into a Share
Exchange Agreement, dated as of June 27, 2008, as amended on the date hereof
(the “Exchange Agreement”), a copy of which is attached hereto as Exhibit A;


WHEREAS, pursuant to the terms of the Exchange Agreement, and as a condition to
the completion of the transactions contemplated by the Exchange Agreement, SRKP
19 agreed to enter into an agreement with the Stockholders to cancel (i) an
aggregate of 4,756,390 shares of SRKP 19 common stock held by such Stockholders
(the “Shares”), as such Shares are more particularly set forth on Schedule I
attached hereto, and (ii) an aggregate of 6,149,723 warrants to purchase shares
of SRKP 19 common stock held by such Stockholders (the “Warrants”), as such
Warrants are more particularly set forth on Schedule II attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 19 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


AGREEMENT
 
1. DUTIES
 
1.1 Rights and Obligations of the Parties. The parties shall be entitled to such
rights and shall perform such duties as set forth herein. In the event that the
terms of this Agreement conflict in any way with the provisions of the Exchange
Agreement, the Exchange Agreement shall control.
 
1.2 Cancellation of Shares and Warrants. On the Closing Date of the Exchange
Agreement, the Shares and the Warrants shall be deemed automatically cancelled.
The Stockholders agree to execute any and all documents, including, but not
limited to, stock powers for the stock certificates representing the Shares, as
SRKP 19 reasonably determines necessary to effect the cancellation of the Shares
and the Warrants pursuant to the terms of this Agreement.
 

--------------------------------------------------------------------------------



2. DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1 Cash Dividends; Voting Rights. Prior to the Closing of the Exchange
Agreement, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if any, and have rights to vote their
respective Shares, if any such matter requiring stockholder approval shall
arise.


2.2 Stock Splits; Stock Dividends. In the event of any stock split or other
similar transaction with respect to SRKP 19 common stock that becomes effective
prior to the Closing of the Exchange Agreement, the additional shares or
warrants issued with respect to the Shares or the Warrants shall be similarly
cancelled.
 
3. MISCELLANEOUS
 
3.1 Transferability. None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2 Notices. Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 19:
 
SRKP 19, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.: (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I.


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3 Construction. The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
2

--------------------------------------------------------------------------------



3.5 Severability. If any provision or section of this Agreement is determined to
be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.
 
3.6 Interpretation. The headings and subheadings contained in this Agreement are
for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement. This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8 Amendments. This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
[Signatures appear on following page]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.


SRKP 19, INC.
 
STOCKHOLDERS
     
By: 
/s/ Richard Rappaport
 
/s/ Debbie Schwartzberg
Name:   Richard Rappaport
 
Debbie Schwartzberg
Title:     President
       
/s/ Thomas Poletti
   
Thomas Poletti
         
/s/ Richard Rappaport
   
WestPark Financial Services, LLC
   
By: Richard Rappaport
   
Its:
         
/s/ Richard Rappaport
   
Richard Rappaport
         
/s/ Anthony Pintsopoulos
   
Anthony Pintsopoulos
         
/s/ Richard Rappaport
   
Amanda Rappaport Trust
   
By: Richard Rappaport
   
Its: Trustee
         
/s/ Richard Rappaport
   
Kailey Rappaport Trust
   
By: Richard Rappaport
   
Its: Trustee
         
/s/ Kevin DePrimio
   
Kevin DePrimio
         
/s/ Jason Stern
   
Jason Stern

 
4

--------------------------------------------------------------------------------



Schedule I


Stockholders of SRKP 19, Inc.



   
Stockholder
 
Shares to be
cancelled per the
terms of this
Agreement
 
Pre-Closing Shares
 
Post-Closing Shares
 
1.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
 
804,306
 
1,200,000
 
395,694
                     
2.
 
Thomas Poletti
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
166,474
 
248,374
 
81,900
                     
3.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
1,859,273
 
2,773,979
 
914,706
                     
4.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
761,020
 
1,135,420
 
374,400
                     
5.
 
Anthony Pintsopoulos
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
475,639
 
709,639
 
234,000
                     
6.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
214,038
 
319,338
 
105,300
                     
7.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
214,038
 
319,338
 
105,300
                     
8.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
166,474
 
248,374
 
81,900
                     
9.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
95,128
 
141,928
 
46,800
                             
4,756,390
 
7,096,390
 
2,340,000
 

 
5

--------------------------------------------------------------------------------



Schedule II


Warrantholders of SRKP 19, Inc.



   
Warrantholder
 
Warrants to be
cancelled per the
terms of this
Agreement
 
Pre-Closing
Warrants
 
Post-Closing
Warrants
 
1.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
 
1,039,919
 
1,200,000
 
160,081
                     
2.
 
Thomas Poletti
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
215,241
 
248,374
 
33,133
                     
3.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
2,403,927
 
2,773,979
 
370,052
                     
4.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
983,953
 
1,135,420
 
151,467
                     
5.
 
Anthony Pintsopoulos
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
614,972
 
709,639
 
94,667
                     
6.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
276,738
 
319,338
 
42,600
                     
7.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
276,738
 
319,338
 
42,600
                     
8.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
215,241
 
248,374
 
33,133
                     
9.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
122,994
 
141,928
 
18,934
                             
6,149,723
 
7,096,390
 
946,667
 

 
6

--------------------------------------------------------------------------------



Exhibit A


Share Exchange Agreement, as amended


--------------------------------------------------------------------------------


 